RICHARDS, J.:
Epitomized Opinion
Downs and Andrus are brother and sister. Downs was in the U. S. Navy from 1907 to 1921, during which time he remitted at regular intervals to Andrus sums of money aggregating several thousand dollars. Andrus at this time had the burden of caring for the mother of the parties, and a portion of the money .was used for that purpose. A considerable part of th.e money, however, was used in the purchase of a house and lot by Andrus in her own name. Downs brings action to secure title and to require an accounting for certain rents secured from said property. The question arises as to whether Andrus bought the property as the agent of Downs or for herself. Considerable evidence, among which was a notebook kept by Downs, was introduced to indicate the existence of the agency relationship. Held by Court of Appeals in affirming judgment for Downs!
,1. There was sufficient evidence, without giving ■any weight tp the.entries iri the notebook kept by ¿Downs, which is of doubtful value as evidence, to ¡establish .Downs’ claim.,'.